Title: From John Adams to Boston Patriot, 16 August 1809
From: Adams, John
To: Boston Patriot


				
					Sirs,
					Quincy, August 16th, 1809.
				
				1780, November—wrote to Mr. Jennings: “I
have received yours of the first. Will you be so good as
to explain to me what is meant by  ‘Instructions to endeavor to inspire American agents at Madrid, with distrust
and jealousy of one another, at present employed in Europe?’Let me remark here, Mr. Carmichael and Mr. Littlepage are no more. Mr. Jay and Judge Livingston live.
It may be in their power to understand this enigma.—Cumberland was at Madrid.What the armed neutrality will come to, I know not.
I believe it would have been much easier to have negociated all the maritime powers of Europe into an acknowledgment of American independence, and even into a war
in support of it, than it will be to accomplish the armed
neutrality.—Who the real author of that idea was, I
know not; but he did the English a favor by it; for all
that have agreed to the armed neutrality, might have been
as easily persuaded to take a decided part against England:
and even Holland and Portugal would have joined them
in that measure, at least as soon as in this. At present,
they have pledged themselves to a neutrality, so that they
cannot decide with honor. I wish, however, that Congress had a minister at Petersburg, at least to try if any
thing could be done, or any discoveries made. The bruits
of a treaty between the United Provinces and the United
States, are as true as most of the bruits.November 8—“This moment your favor of the 6th
was brought to me. I am very much obliged to you for
the sight of Mr. Arthur Lee’s letter. His arrival in
America will have considerable consequences, and upon
the whole will do much good, both to himself and his
country. He wanted to see his countrymen face to face,
and make his observations upon the spot. I am very glad
to find his reflections so philosophical. I had not learned
before your letter, that General Green had left the army.
Green is my friend, and I am his: I have had a long
correspondence with him, and never one unfriendly word
or look. Notwithstanding this, the time has been in Congress, when I would have given my vote for his dismission
from the service. And if it is true, that he lately wrote
to Congress such a letter as I have heard of, I hope Congress have dismissed him.—There is at times a turbulence
in some of the officers of the army, that must be suppressed.
It does no harm to dismiss them, when there is cause. The
country and its cause are strengthened by it. They go
home, converse with their neighbors, learn better principles, get into a better temper, are obliged to march out
with the militia, and are chosen into offices at home. De
Guichen returning with 22 ships!"1780, November 9th—wrote to Mr. Dumas: “I have
the honor of yours of the 7th. Enclosed are a few more
extracts concerning the treatment of Mr. Laurens. You
will publish such parts as you judge proper. This event
will have more serious and lasting consequences than are
imagined. It is therefore proper that the facts should be
preserved. It may be prudent to observe a delicacy concerning White Eyes: but Europe in general is much
mistaken in that character. It is a pity that he should be
believed to be so amiable. The truth is far otherwise.
Nerone neronior is nearer the truth."1780, November 12th—wrote to Commodore Gillon.
“I have received the letter you did me the honor to write
me on the 12th of this month. It would give me great
pleasure, to do any thing in my power, consistent with the
duty I owe to my constituents, to assist you; but the advices you allude to, are as great an obstruction to me as
to you. I have left no measure unattempted, that prudence could justify; but have neither procured any money, nor obtained the least hope of any. I have heretofore entertained hopes of acquiring something; but these
hopes are all at an end. There are bills of exchange already here, that must I fear be protested, and others on
their way, that must share the same fate; as Mr. Franklin
cannot accept them, and no one else has any prospect.—In this situation, I should be criminal to comply with the
request in your letter. Indeed if there were money of
the United States here, at my disposal, and more than
enough to answer the bills drawn, and to be drawn, I
could not, without express instructions, justify lending it
to any particular state. There are commissioners now in
Europe, from Virginia, Pennsylvania, and the Massachusetts, who would have similar reasons for requesting my
aid. But a precedent of this sort, should never be set,
without the highest authority for it. If there could be
any State for which I should hazard such an irregularity,
it would be South Carolina, on account of her suffering
situation.”1780, November 13—wrote to Mr. Jonathan Loring
Austin, at Nantes: “I have received your letter and am
very sorry you have found so little success in your affair,
for the Massachusetts. You have this consolation however, that you have had as good luck as any one else. The
series of events for the last twelve months, which the
English represent so favourable to them, and so unfortunate
for us, seems to have extinguished the little remains of
credit that we had before; and I must confess myself as
much in despair as you are, of obtaining any thing considerable. Our countrymen will build upon sandy foundations, if they depend upon any thing but their own industry and resources. I cannot advise you whether to
return in the Mars, or stay longer. I see no prospect of
advantage from remaining in Europe. We have no reason to expect any news this year that will make any considerable change in our credit. Even the Burgoining Cornwallis would not. The obstinacy of Great Britain
terrifies Europe, though it will make a contrary impression on Americans. I am persuaded you have done as
much as any one could have done. I have seen your industry and been made acquainted with many of your proceedings, and I know not what further or better could
have been done. The best way is to explain the whole
to your constituents, with the utmost frankness and sincerity.”1780, November 16—wrote to congress: “On the
tenth of this month, sir Joseph York presented to the
States General, the following memorial.High and Mighty Lords,The King my master has discovered, during the whole
course of his reign, the most sincere desire to maintain
the union which has subsisted for more than a century between his crown and this republic. This unison rests
upon the immoveable basis of reciprocal interest, and as
it has contributed much to the prosperity of the two nations, the natural enemy of both, employs all the resources of his policy to destroy it. For some time past,
this enemy has not labored but with too much success;
being supported by a faction which seeks to govern the
republic, and which is always ready to sacrifice the general
interest to private views. The king has seen with as much
surprize as regret, the little effect which has been produced, by his repeated demands of the succors stipulated
by the treaties, and the representations of his ambassador,
concerning the daily violations of engagements the most
solemn.The moderation of the king has induced him to attribute this conduct of your High Mightinesses to the intrigues
of an overbearing cabal, and His Majesty would still persuade himself that your justice and your intelligence, will
determine you to fulfil your engagements towards him,
and to prove by all your proceedings, your resolution to
put in vigor, the system formed by the wisdom of your
ancestors, and the only one which can insure the safety and glory of the republic. The answer of your High
Mightinesses to this declaration, which the subscriber
makes by the express order of his court, will be the
touchstone of your sentiments and intentions towards the
king. His Majesty has had for some time, indications
without number, of the dangerous designs of an unbridled
cabal; but the papers of Mr. Laurens, who calls himself a
President of a pretended Congress, have made a discovery
of a conspiracy, without example in the annals of the republic. It appears by these papers, that the gentlemen
of Amsterdam have commenced a clandestine correspondence with the rebels of America, from the month of August, 1778, and that there were instructions and full
powers given by them, relative to the conclusion of an
indissoluble treaty of amity with these rebels, subjects of
a sovereign to whom the republic is bound by engagements the most strict. The authors of this conspiracy
pretend not to deny it—On the contrary, they avow it,
and endeavor in vain to justify it. It is in these circumstances, that his Majesty, depending on the equity of
your High Mightinesses, demands a formal disavowal of a
conduct so irregular, not less contrary to your engagements the most sacred, than to the fundamental laws of
the Batavian constitution. The king demands also a
prompt satisfaction, proportioned to the offence, and an
exemplary punishment of the pensionary Van Berckel,
and of his accomplices, as disturbers of the public peace,
and violators of the law of nations. His Majesty persuades
himself, that the answer of your High Mightinesses will be
prompt and satisfactory, in all respects: but if the contrary should happen; if your High Mightinesses refuse a
demand so just, or endeavor to evade it by silence, which
will be considered as a refusal; in that case, the king will
not be able to consider the republic itself, but as approving of misdemeanors which it refuses to disavow and to
punish. And after such a conduct, His Majesty will see
himself in the necessity of taking such measures as the
maintenance of his dignity and the essential interests of his
people demand. Done at the Hague, the 10th November, 1780.Signed Le Chevalier Yorke.Whether Sir Joseph Yorke, after twenty years residence
in this republic, is ignorant of its constitution; or whether,
knowing it, he treats it in this manner, on purpose the
more palpably to insult it, I know not. The sovereignty
resides in the States General.—But who are the States
General? Not their High Mightinesses, who assemble at
the Hague to deliberate. These are only deputies of the
States General. The States General are the Regencies of
the cities, and the bodies of nobles in the several Provinces. The Burgomasters of Amsterdam, who are called
the Regency, are therefore one integral branch of the sovereignty of the Seven United Provinces, and the most material branch of all, because the city of Amsterdam is
more than one quarter of the whole republic, at least in
taxes. What would be said in England, if the Count de
Welderon, ambassador at the court of London, had presented a memorial to the king, in which he had charged
any integral part of their sovereignty, as the whole House of
Lords, or the whole House of Commons, with conspiracies, factions, cabals, sacrificing general interests to
private views, and demanding exemplary punishment upon them? The cases are in their nature precisely parallel,
although there are only the branches of the sovereignty
in England, and there are more than three in Holland.
This memorial is so like the language of my lord Hillsborough and governor Bernard, that I could scarcely
forbear substituting Boston for Amsterdam, and Otis,
Adams, and Hancock, for Van Berckel, as I read it. I
should not wonder, if the next memorial should charge
the republic with rebellion, and except two or three from
pardon. There are strong symptoms of resentment in Amsterdam, against this outrageous memorial.—But whether
the whole will not evaporate, I know not. Many persons,
however, are of opinion that a war is inevitable, and insurance cannot be had even to St. Eustatia, since this memorial was made public, under twenty or twenty-five per
cent.Here ends my letter to congress: but let me add, that
if the prince’s denunciation had spread a great alarm, the thunder of sir Joseph Yorke, when it had time to reach
the ears of the whole nation, excited shudderings and
amazement, like that of Mount Sinai, among the camp
of the Hebrews. The Nation had scarcely known a war,
for three quarters of a century, and a near prospect of it,
though only probable, was very terrible to them all.
				
					John Adams.
				
				